            Case 1:20-cv-06129-JGK Document 1 Filed 08/06/20 Page 1 of 19




  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiff

  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  HERIBERTO HERNANDEZ, individually and
  on behalf of others similarly situated,

                                     Plaintiff,                     COMPLAINT

                   -against-
                                                             COLLECTIVE ACTION UNDER
  LAS MARAVILLAS DE MEXICO                                        29 U.S.C. § 216(b)
  RESTAURANT CORP. (D/B/A LAS
  MARAVILLAS DE MEXICO), PIEDAD                                       ECF Case
  MARTINEZ, and HECTOR MARTINEZ,

                                      Defendants.
  -------------------------------------------------------X

         Plaintiff Heriberto Hernandez (“Plaintiff Hernandez” or “Mr. Hernandez”), individually

 and on behalf of others similarly situated, by and through his attorneys, Michael Faillace &

 Associates, P.C., upon his knowledge and belief, and as against Las Maravillas de Mexico

 Restaurant Corp. (d/b/a Las Maravillas de Mexico), (“Defendant Corporation”), Piedad Martinez

 and Hector Martinez, (“Individual Defendants”), (collectively, “Defendants”), alleges as follows:

                                           NATURE OF ACTION

       1.       Plaintiff Hernandez is a former employee of Defendants Las Maravillas de Mexico

Restaurant Corp. (d/b/a Las Maravillas de Mexico), Piedad Martinez, and Hector Martinez.

       2.       Defendants own, operate, or control a Mexican Restaurant, located at 11 Bedford

Park Blvd E, Bronx NY 10468 under the name “Las Maravillas de Mexico”.
             Case 1:20-cv-06129-JGK Document 1 Filed 08/06/20 Page 2 of 19




       3.      Upon information and belief, individual Defendants Piedad Martinez and Hector

Martinez, serve or served as owners, managers, principals, or agents of Defendant Corporation and,

through this corporate entity, operate or operated the restaurant as a joint or unified enterprise.

       4.      Plaintiff Hernandez was employed as a cook at the restaurant located at 11 Bedford

Park Blvd E, Bronx NY 10468.

       5.      At all times relevant to this Complaint, Plaintiff Hernandez worked for Defendants

in excess of 40 hours per week, without appropriate minimum wage, overtime, and spread of hours

compensation for the hours that he worked.

       6.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiff Hernandez appropriately for any hours worked, either at the straight rate

of pay or for any additional overtime premium.

       7.      Further, Defendants failed to pay Plaintiff Hernandez the required “spread of hours”

pay for any day in which he had to work over 10 hours a day.

       8.      Defendants’ conduct extended beyond Plaintiff Hernandez to all other similarly

situated employees.

       9.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Hernandez and other employees to work in excess of forty (40) hours per week

without providing the minimum wage and overtime compensation required by federal and state law

and regulations.

       10.     Plaintiff Hernandez now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards

Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et

seq. and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New



                                                   -2-
             Case 1:20-cv-06129-JGK Document 1 Filed 08/06/20 Page 3 of 19




York Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein

the “Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’

fees and costs.

       11.        Plaintiff Hernandez seeks certification of this action as a collective action on behalf

of himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                     JURISDICTION AND VENUE

       12.        This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Hernandez’s state law claims under 28

U.S.C. § 1367(a).

       13.        Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a Mexican Restaurant located in this district. Further, Plaintiff Hernandez was employed by

Defendants in this district.

                                                    PARTIES

                                                     Plaintiff

       14.        Plaintiff Heriberto Hernandez (“Plaintiff Hernandez” or “Mr. Hernandez”) is an

adult individual residing in Bronx County, New York.

       15.        Plaintiff Hernandez was employed by Defendants at Las Maravillas de Mexico

from approximately November 2018 until on or about July 26, 2020.




                                                    -3-
             Case 1:20-cv-06129-JGK Document 1 Filed 08/06/20 Page 4 of 19




       16.     Plaintiff Hernandez consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b),

and brings these claims based upon the allegations herein as a representative party of a prospective

class of similarly situated individuals under 29 U.S.C. § 216(b).

                                             Defendants

       17.     At all relevant times, Defendants owned, operated, or controlled a Mexican

Restaurant, located at 11 Bedford Park Blvd E, Bronx NY 10468 under the name “Las Maravillas

de Mexico”.

       18.     Upon information and belief, Las Maravillas de Mexico Restaurant Corp. (d/b/a Las

Maravillas de Mexico) is a domestic corporation organized and existing under the laws of the State

of New York. Upon information and belief, it maintains its principal place of business at 11 Bedford

Park Blvd E, Bronx NY 10468.

       19.     Defendant Piedad Martinez is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Piedad Martinez is sued

individually in her capacity as owner, officer and/or agent of Defendant Corporation. Defendant

Piedad Martinez possesses operational control over Defendant Corporation, an ownership interest in

Defendant Corporation, and controls significant functions of Defendant Corporation. She determines

the wages and compensation of the employees of Defendants, including Plaintiff Hernandez,

establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.

       20.     Defendant Hector Martinez is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Hector Martinez is sued

individually in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant

Hector Martinez possesses operational control over Defendant Corporation, an ownership interest in



                                                 -4-
             Case 1:20-cv-06129-JGK Document 1 Filed 08/06/20 Page 5 of 19




Defendant Corporation, and controls significant functions of Defendant Corporation. He determines

the wages and compensation of the employees of Defendants, including Plaintiff Hernandez,

establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.

                                    FACTUAL ALLEGATIONS

                                Defendants Constitute Joint Employers

       21.     Defendants operate a Mexican Restaurant located in the Fordham Manor section of

the Bronx in New York City.

       22.     Individual Defendants, Piedad Martinez and Hector Martinez, possess operational

control over Defendant Corporation, possess ownership interests in Defendant Corporation, and

control significant functions of Defendant Corporation.

       23.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       24.     Each Defendant possessed substantial control over Plaintiff Hernandez’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Hernandez, and all similarly situated individuals,

referred to herein.

       25.     Defendants jointly employed Plaintiff Hernandez (and all similarly situated

employees) and are Plaintiff Hernandez’s (and all similarly situated employees’) employers within

the meaning of 29 U.S.C. 201 et seq. and the NYLL.

       26.     In the alternative, Defendants constitute a single employer of Plaintiff Hernandez

and/or similarly situated individuals.




                                                 -5-
                Case 1:20-cv-06129-JGK Document 1 Filed 08/06/20 Page 6 of 19




          27.     Upon information and belief, Individual Defendants Piedad Martinez and Hector

Martinez operate Defendant Corporation as either an alter ego of themselves and/or fail to operate

Defendant Corporation as an entity legally separate and apart from themselves, by among other

things:

                 a) failing to adhere to the corporate formalities necessary to operate Defendant

                    Corporation as a Corporation,

                 b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                    by, amongst other things, failing to hold annual meetings or maintaining

                    appropriate corporate records,

                 c) transferring assets and debts freely as between all Defendants,

                 d) operating Defendant Corporation for their own benefit as the sole or majority

                    shareholders,

                 e) operating Defendant Corporation for their own benefit and maintaining control over

                    this corporation as a closed Corporation,

                 f) intermingling assets and debts of their own with Defendant Corporation,

                 g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                    liability as necessary to protect their own interests, and

                 h) Other actions evincing a failure to adhere to the corporate form.

          28.     At all relevant times, Defendants were Plaintiff Hernandez’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff

Hernandez, controlled the terms and conditions of employment, and determined the rate and method

of any compensation in exchange for Plaintiff Hernandez’s services.




                                                     -6-
              Case 1:20-cv-06129-JGK Document 1 Filed 08/06/20 Page 7 of 19




        29.     In each year from 2018 to 2020, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

        30.     In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

restaurant on a daily basis are goods produced outside of the State of New York.

                                          Individual Plaintiff

        31.     Plaintiff Hernandez is a former employee of Defendants who was employed as a

cook.

        32.     Plaintiff Hernandez seeks to represent a class of similarly situated individuals under

29 U.S.C. 216(b).

                                     Plaintiff Heriberto Hernandez

        33.     Plaintiff Hernandez was employed by Defendants from approximately November

2018 until on or about July 26, 2020.

        34.     Defendants employed Plaintiff Hernandez as a cook.

        35.     Plaintiff Hernandez regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

        36.     Plaintiff Hernandez’s work duties required neither discretion nor independent

judgment.

        37.     Throughout his employment with Defendants, Plaintiff Hernandez regularly worked

in excess of 40 hours per week.




                                                   -7-
             Case 1:20-cv-06129-JGK Document 1 Filed 08/06/20 Page 8 of 19




       38.     From approximately November 2018 until on or about July 26, 2020, Plaintiff

Hernandez worked from approximately 9:00 a.m. until on or about 9:00 p.m., Tuesdays through

Sundays (typically 72 hours per week).

       39.     Throughout his employment, Defendants paid Plaintiff Hernandez his wages in cash.

       40.     From approximately November 2018 until on or about July 26, 2020, Defendants

paid Plaintiff Hernandez a fixed salary of $600 per week.

       41.     Defendants never granted Plaintiff Hernandez any breaks or meal periods of any kind.

       42.     Plaintiff Hernandez was not required to keep track of his time, nor to his knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       43.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Hernandez regarding overtime and wages under the FLSA and NYLL.

       44.     Defendants did not provide Plaintiff Hernandez an accurate statement of wages, as

required by NYLL 195(3).

      45.      Defendants did not give any notice to Plaintiff Hernandez, in English and in Spanish

(Plaintiff Hernandez’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

      46.      Defendants required Plaintiff Hernandez to purchase “tools of the trade” with his own

funds—including eight aprons, seven hats for cooks, six polo shirts with the restaurant logo, and one

pair of kitchen shoes.

                                 Defendants’ General Employment Practices

      47.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Hernandez (and all similarly situated employees) to work in excess of 40 hours



                                                  -8-
            Case 1:20-cv-06129-JGK Document 1 Filed 08/06/20 Page 9 of 19




a week without paying him appropriate minimum wage, spread of hours pay, and overtime

compensation as required by federal and state laws.

      48.      Plaintiff Hernandez was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the wages

he was owed for the hours he worked.

      49.      Defendants’ pay practices resulted in Plaintiff Hernandez not receiving payment for

all his hours worked, and resulted in Plaintiff Hernandez’s effective rate of pay falling below the

required minimum wage rate.

      50.      Defendants    willfully   disregarded   and   purposefully     evaded   recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      51.      Defendants paid Plaintiff Hernandez his wages in cash.

      52.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      53.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Hernandez (and similarly situated individuals) worked,

and to avoid paying Plaintiff Hernandez properly for his full hours worked.

      54.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      55.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Hernandez and other similarly situated former workers.



                                                 -9-
            Case 1:20-cv-06129-JGK Document 1 Filed 08/06/20 Page 10 of 19




      56.      Defendants failed to provide Plaintiff Hernandez and other employees with accurate

wage statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      57.      Defendants failed to provide Plaintiff Hernandez and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      58.       Plaintiff Hernandez brings his FLSA minimum wage, overtime compensation, and

liquidated damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b),

on behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or

were employed by Defendants or any of them, on or after the date that is three years before the filing

of the complaint in this case (the “FLSA Class Period”).

      59.      At all relevant times, Plaintiff Hernandez and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and



                                                  - 10 -
             Case 1:20-cv-06129-JGK Document 1 Filed 08/06/20 Page 11 of 19




have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required minimum wage, overtime pay

at a one and one-half their regular rates for work in excess of forty (40) hours per workweek under

the FLSA, and willfully failing to keep records under the FLSA.

      60.       The claims of Plaintiff Hernandez stated herein are similar to those of the other

employees.

                                    FIRST CAUSE OF ACTION

             VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      61.       Plaintiff Hernandez repeats and realleges all paragraphs above as though fully set

forth herein.

      62.       At all times relevant to this action, Defendants were Plaintiff Hernandez’s employers

within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power

to hire and fire Plaintiff Hernandez (and the FLSA Class Members), controlled the terms and

conditions of their employment, and determined the rate and method of any compensation in

exchange for their employment.

      63.       At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      64.       Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

       65.      Defendants failed to pay Plaintiff Hernandez (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      66.       Defendants’ failure to pay Plaintiff Hernandez (and the FLSA Class members) at the

applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).



                                                 - 11 -
            Case 1:20-cv-06129-JGK Document 1 Filed 08/06/20 Page 12 of 19




      67.       Plaintiff Hernandez (and the FLSA Class members) were damaged in an amount to

be determined at trial.

                                  SECOND CAUSE OF ACTION

                VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      68.       Plaintiff Hernandez repeats and realleges all paragraphs above as though fully set

forth herein.

      69.       Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Hernandez

(and the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      70.       Defendants’ failure to pay Plaintiff Hernandez (and the FLSA Class members),

overtime compensation was willful within the meaning of 29 U.S.C. § 255(a).

      71.       Plaintiff Hernandez (and the FLSA Class members)were damaged in an amount to

be determined at trial.

                                   THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      72.       Plaintiff Hernandez repeats and realleges all paragraphs above as though fully set

forth herein.

      73.       At all times relevant to this action, Defendants were Plaintiff Hernandez’s employers

within the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire

Plaintiff Hernandez, controlled the terms and conditions of his employment, and determined the

rates and methods of any compensation in exchange for his employment.

      74.       Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiff Hernandez less than the minimum wage.



                                                 - 12 -
            Case 1:20-cv-06129-JGK Document 1 Filed 08/06/20 Page 13 of 19




      75.       Defendants’ failure to pay Plaintiff Hernandez the minimum wage was willful within

the meaning of N.Y. Lab. Law § 663.

      76.       Plaintiff Hernandez was damaged in an amount to be determined at trial.

                                  FOURTH CAUSE OF ACTION

                       VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW

      77.       Plaintiff Hernandez repeats and realleges all paragraphs above as though fully set

forth herein.

      78.       Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Hernandez              overtime

compensation at rates of one and one-half times the regular rate of pay for each hour worked in

excess of forty hours in a work week.

      79.       Defendants’ failure to pay Plaintiff Hernandez overtime compensation was willful

within the meaning of N.Y. Lab. Law § 663.

      80.       Plaintiff Hernandez was damaged in an amount to be determined at trial.

                                   FIFTH CAUSE OF ACTION

                  VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                      OF THE NEW YORK COMMISSIONER OF LABOR

      81.       Plaintiff Hernandez repeats and realleges all paragraphs above as though fully set

forth herein.

      82.       Defendants failed to pay Plaintiff Hernandez one additional hour’s pay at the basic

minimum wage rate before allowances for each day Plaintiff Hernandez’s spread of hours exceeded

ten hours in violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.



                                                - 13 -
            Case 1:20-cv-06129-JGK Document 1 Filed 08/06/20 Page 14 of 19




      83.       Defendants’ failure to pay Plaintiff Hernandez an additional hour’s pay for each day

Plaintiff Hernandez’s spread of hours exceeded ten hours was willful within the meaning of NYLL

§ 663.

      84.       Plaintiff Hernandez was damaged in an amount to be determined at trial.

                                    SIXTH CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                     REQUIREMENTS OF THE NEW YORK LABOR LAW

      85.       Plaintiff Hernandez repeats and realleges all paragraphs above as though fully set

forth herein.

      86.       Defendants failed to provide Plaintiff Hernandez with a written notice, in English and

in Spanish (Plaintiff Hernandez’s primary language), containing: the rate or rates of pay and basis

thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances,

if any, claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular

pay day designated by the employer; the name of the employer; any “doing business as" names used

by the employer; the physical address of the employer's main office or principal place of business,

and a mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      87.       Defendants are liable to Plaintiff Hernandez in the amount of $5,000, together with

costs and attorneys’ fees.

                                  SEVENTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW




                                                 - 14 -
            Case 1:20-cv-06129-JGK Document 1 Filed 08/06/20 Page 15 of 19




      88.       Plaintiff Hernandez repeats and realleges all paragraphs above as though fully set

forth herein.

      89.       With each payment of wages, Defendants failed to provide Plaintiff Hernandez with

an accurate statement listing each of the following: the dates of work covered by that payment of

wages; name of employee; name of employer; address and phone number of employer; rate or rates

of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or

other; gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages;

the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      90.       Defendants are liable to Plaintiff Hernandez in the amount of $5,000, together with

costs and attorneys’ fees.

                                  EIGHTH CAUSE OF ACTION

                              RECOVERY OF EQUIPMENT COSTS

      91.       Plaintiff Hernandez repeats and realleges all paragraphs above as though fully set

forth herein.

      92.       Defendants required Plaintiff Hernandez to pay, without reimbursement, the costs

and expenses for purchasing and maintaining equipment and “tools of the trade” required to perform

his job, further reducing his wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29

C.F.R. § 531.35; N.Y. Lab. Law §§ 193 and 198-b.

      93.       Plaintiff Hernandez was damaged in an amount to be determined at trial.




                                                  - 15 -
          Case 1:20-cv-06129-JGK Document 1 Filed 08/06/20 Page 16 of 19




                                    PRAYER FOR RELIEF

         WHEREFORE, Plaintiff Hernandez respectfully requests that this Court enter judgment

against Defendants by:

         (a)   Designating this action as a collective action and authorizing prompt issuance of

notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

this action;

         (b)   Declaring that Defendants violated the minimum wage provisions of, and

associated rules and regulations under, the FLSA as to Plaintiff Hernandez and the FLSA Class

members;

         (c)   Declaring that Defendants violated the overtime wage provisions of, and associated

rules and regulations under, the FLSA as to Plaintiff Hernandez and the FLSA Class members;

         (d)   Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiff Hernandez’s and the

FLSA Class members’ compensation, hours, wages, and any deductions or credits taken against

wages;

         (e)   Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiff Hernandez and the FLSA Class members;

         (f)   Awarding Plaintiff Hernandez and the FLSA Class members damages for the

amount of unpaid minimum wage, overtime compensation, and damages for any improper

deductions or credits taken against wages under the FLSA as applicable;

         (g)   Awarding Plaintiff Hernandez and the FLSA Class members liquidated damages in

an amount equal to 100% of his damages for the amount of unpaid minimum wage and overtime



                                               - 16 -
         Case 1:20-cv-06129-JGK Document 1 Filed 08/06/20 Page 17 of 19




compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

       (h)     Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Hernandez;

       (i)     Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Hernandez;

       (j)     Declaring that Defendants violated the spread-of-hours requirements of the NYLL

and supporting regulations as to Plaintiff Hernandez;

       (k)     Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiff Hernandez’s compensation, hours, wages and any deductions

or credits taken against wages;

       (l)     Declaring that Defendants’ violations of the provisions of the NYLL and spread of

hours wage order were willful as to Plaintiff Hernandez;

       (m)     Awarding Plaintiff Hernandez damages for the amount of unpaid minimum wage

and overtime compensation, and for any improper deductions or credits taken against wages, as

well as awarding spread of hours pay under the NYLL as applicable

       (n)     Awarding Plaintiff Hernandez damages for Defendants’ violation of the NYLL

notice and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (o)     Awarding Plaintiff Hernandez liquidated damages in an amount equal to one

hundred percent (100%) of the total amount of minimum wage, overtime compensation, and spread

of hours pay shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages

pursuant to NYLL § 198(3);




                                              - 17 -
         Case 1:20-cv-06129-JGK Document 1 Filed 08/06/20 Page 18 of 19




       (p)     Awarding Plaintiff Hernandez and the FLSA Class members pre-judgment and

post-judgment interest as applicable;

       (q)      Awarding Plaintiff Hernandez and the FLSA Class members the expenses incurred

in this action, including costs and attorneys’ fees;

       (r)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (s)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

         Plaintiff Hernandez demands a trial by jury on all issues triable by a jury.

Dated: New York, New York

       August 5, 2020

                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                               By:              /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165
                                                         Telephone: (212) 317-1200
                                                         Facsimile: (212) 317-1620
                                                         Attorneys for Plaintiff




                                                - 18 -
           Case 1:20-cv-06129-JGK Document 1 Filed 08/06/20 Page 19 of 19

                   Michael Faillace & Associates, P.C.
                                        Employment and Litigation Attorneys

 60 E 42nd Street, Suite 4510                                                            Telephone: (212) 317-1200
 New York, New York 10165                                                                 Facsimile: (212) 317-1620


 Faillace@employmentcompliance.com



                                                                       July 28, 2020
 BY HAND




 TO:      Clerk of Court,


 I hereby consent to join this lawsuit as a party plaintiff.
 (Yo, por medio de este documento, doy mi consentimiento para formar parte de la
 demanda como uno de los demandantes.)


Name / Nombre:                                 Heriberto Hernandez

Legal Representative / Abogado:                Michael Faillace & Associates, P.C.

Signature / Firma:

Date / Fecha:                                   28 de julio de 2020




                           Certified as a minority-owned business in the State of New York
